 

 

 



Exhibit 10.6

SECOND AMENDED AND RESTATED

UNDERWRITING FEE REIMBURSEMENT AGREEMENT

by and among

PENNYMAC MORTGAGE INVESTMENT TRUST,

PENNYMAC OPERATING PARTNERSHIP, L.P.

and

PNMAC CAPITAL MANAGEMENT, LLC

Dated as of February 1, 2019

 

 

 

 

--------------------------------------------------------------------------------

 

SECOND AMENDED AND RESTATED UNDERWRITING FEE REIMBURSEMENT AGREEMENT, dated as
of February 1, 2019, by and among PennyMac Mortgage Investment Trust, a Maryland
real estate investment trust (the “Trust”), PennyMac Operating Partnership,
L.P., a Delaware limited partnership (the “Operating Partnership”), and PNMAC
Capital Management, LLC, a Delaware limited liability company (the “Manager”).  

W I T N E S S E T H:

WHEREAS, the Trust is a Maryland real estate investment trust which invests
primarily in residential mortgage loans and mortgage-related assets and has
qualified and intends to continue to qualify as a real estate investment trust
for federal income tax purposes and will elect to receive the tax benefits
accorded by Sections 856 through 860 of the Internal Revenue Code of 1986, as
amended (the “Code”);

WHEREAS, the Trust conducts substantially all of its operations, and makes
substantially all of its investments, through the Operating Partnership, which
is a subsidiary of the Trust;

WHEREAS, the Trust, the Operating Partnership and the Manager entered into the
Underwriting Fee Reimbursement Agreement, dated as of August 4, 2009 and as
amended and restated as of February 1, 2013 (the “Existing Underwriting Fee
Reimbursement Agreement”), pursuant to which the Trust and the Operating
Partnership agreed to reimburse the Manager for the Manager Offering Payments on
the terms and conditions set forth in such agreement;

WHEREAS, the Manager entered into the Management Agreement (as defined herein),
pursuant to which the Manager manages the business and investment affairs of the
Trust and its subsidiaries;

WHEREAS, the Manager entered into the Underwriting Agreement (as defined
herein), pursuant to which, among other things, the Manager agreed to pay to the
Underwriters (as defined herein) the Manager Offering Payments (as defined
herein); and

WHEREAS, the Trust, the Operating Partnership and the Manager have agreed to
amend and restate the Existing Underwriting Fee Reimbursement Agreement on the
terms set forth herein.

NOW THEREFORE, in consideration of the premises and agreements hereinafter set
forth, the parties hereto hereby agree as follows:  

Section 1.  Definitions.  (a)  The following terms shall have the meanings set
forth in this Section 1(a):  

“Agreement” means this Second Amended and Restated Underwriting Fee
Reimbursement Agreement, as amended, supplemented or otherwise modified from
time to time.  

“Code” has the meaning set forth in the Recitals.

 

--------------------------------------------------------------------------------

 

“Conditional Payment” means an amount equal to the product of the amount per
share set forth in Schedule C to the Underwriting Agreement multiplied by the
number of Securities, less any amounts previously paid in satisfaction thereof
under the Underwriting Agreement.

“Conditional Payment Period” shall be four years from the date of this
Agreement.

“Incentive Fee” has the meaning ascribed to such term in the Management
Agreement.

“Manager Offering Payments” means an amount equal to the product of the amount
per share set forth in Schedule C to the Underwriting Agreement multiplied by
the number of Securities, less any amounts previously paid in satisfaction
thereof under the Underwriting Agreement.

“Management Agreement” means that certain Second Amended and Restated Management
Agreement, dated as of September 16, 2016, among the Trust, the Operating
Partnership and the Manager.

“Person” means any natural person, corporation, partnership, association,
limited liability company, estate, trust, joint venture, unincorporated
association, any federal, state, county or municipal government or any bureau,
department or agency thereof or any other legal entity and any fiduciary acting
in such capacity on behalf of the foregoing.

“REIT” means a “real estate investment trust” as defined under the Code.  

“Securities” has the meaning ascribed to such term in the Underwriting
Agreement.

“Termination Fee” has the meaning ascribed to such term in the Management
Agreement.  

“Underwriters” means the underwriters named in the Underwriting Agreement.

“Underwriting Agreement” means the purchase agreement, dated July 29, 2009,
among the Trust, the Operating Partnership, the Manager and the Underwriters
relating to the Initial Public Offering.

(b)The words “hereof,” “herein” and “hereunder” and words of similar import when
used in this Agreement shall refer to this Agreement as a whole and not to any
particular provision of this Agreement, and Section references are to this
Agreement unless otherwise specified.  

(c)The meanings given to terms defined herein shall be equally applicable to
both the singular and plural forms of such terms.  The words include, includes
and including shall be deemed to be followed by the phrase “without
limitation.”  

Section 2.  Conditional Payment to the Manager.

(a)To the extent the Trust is required to pay the Manager any Incentive Fees
pursuant to the terms of the Management Agreement at any time subsequent to
February 1, 2019

2

 

--------------------------------------------------------------------------------

 

and during the Conditional Payment Period, the Trust and the Operating
Partnership also be obligated to pay the Manager and the Underwriters all or
part of any outstanding Manager Offering Payments and Conditional Payments,
respectively, in an amount equal to $10 in Manager Offering Payments for every
$100 in Incentive Fees and $20 in Conditional Payments for every $100 in
Incentive Fees.  All payments due under this Agreement in respect of any quarter
shall be paid in cash on the same date as the Trust pays the Manager the
Incentive Fees for such quarter.

(c)In the event the Termination Fee is payable under the Management  Agreement
prior to the end of the Conditional Payment Period and the Manager and the
Underwriters  have not been reimbursed hereunder in an amount equal to the
Manager Offering Payments and the Conditional Payment, respectively, (i) the
Manager shall be reimbursed in an amount equal to the difference between (x) the
amount of the Manager Offering Payments and (y) the amounts previously
reimbursed to the Manager hereunder and (ii) the Underwriters shall be paid
hereunder in an amount equal to the difference between (x) the amount of the
Conditional Payment and (y) the amounts previously paid to the Underwriters
hereunder.  Such reimbursement shall be paid in cash to the Manager and the
Underwriters on the same date as the payment of the Termination Fee.

Section 3.  No Joint Venture.  The Trust, the Operating Partnership and the
Manager are not partners or joint venturers with each other and nothing herein
shall be construed to make them such partners or joint venturers or impose any
liability as such on any of them.  

Section 4.  Term; Termination.  This Agreement shall become effective on the
date hereof and shall continue in operation, until the earlier of (a) the
reimbursement in full of the Manager Offering Payments and (b) the end of the
Conditional Payment Period.  

Section 5.  Assignments.  This Agreement shall not be assigned by any party
hereto  without the prior written consent of the other parties, except in the
case of assignment by the Trust or the Operating Partnership to another REIT (in
the case of the Trust) or other organization which is a successor (by merger,
consolidation, purchase of assets, or similar transaction) to the Trust or the
Operating Partnership, in which case such successor organization shall be bound
under this Agreement and by the terms of such assignment in the same manner as
the Trust and the Operating Partnership are bound under this Agreement.

Section 6.  Miscellaneous.  

(a)Notices.  All notices, requests and demands to or upon the respective parties
hereto to be effective shall be in writing (including by telecopy), and, unless
otherwise expressly provided herein, shall be deemed to have been duly given or
made when delivered against receipt or upon actual receipt of (1) personal
delivery, (2) delivery by reputable overnight courier, (3) delivery by facsimile
transmission with telephonic confirmation or (4) delivery by registered or
certified mail, postage prepaid, return receipt requested, addressed as set
forth below (or to such other address as may be hereafter notified by the
respective parties hereto in accordance with this Section 6):  

3

 

--------------------------------------------------------------------------------

 

 

The Trust and the Operating Partnership:

 

PennyMac Mortgage Investment Trust

 

 

PennyMac Operating Partnership, L.P.

 

 

3043 Townsgate Road

 

 

Westlake Village, California 91361

 

 

Attention:  Chief Executive Officer

 

 

Fax:  (818) 936-0283

 

 

 

the Manager:

 

PNMAC Capital Management, LLC

 

 

3043 Townsgate Road

 

 

Westlake Village, California 91361

 

 

Attention:  Chief Executive Officer

 

 

Fax:  (818) 936-0283

 

 

 

with a copy to:

 

PNMAC Capital Management, LLC

 

 

3043 Townsgate Road

 

 

Westlake Village, California 91361

 

 

Attention:  Chief Legal Officer

 

 

Fax:  (818) 936-0283

 

(b)Binding Nature of Agreement; Successors and Assigns.  This Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
heirs, personal representatives, successors and assigns as provided herein.  

(c)Integration.  This Agreement contains the entire agreement and understanding
among the parties hereto with respect to the subject matter hereof, and
supersedes all prior and contemporaneous agreements, understandings, inducements
and conditions, express or implied, oral or written, of any nature whatsoever
with respect to the subject matter hereof.  The express terms hereof control and
supersede any course of performance and/or usage of the trade inconsistent with
any of the terms hereof.  

(d)Amendments.  Neither this Agreement, nor any terms hereof, may be amended,
supplemented or modified except in an instrument in writing executed by the
parties hereto.  

(e)GOVERNING LAW.  THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
UNDER THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF CALIFORNIA, WITHOUT REGARD TO
PRINCIPLES OF CONFLICTS OF LAW.  EACH OF THE PARTIES HERETO IRREVOCABLY SUBMITS
TO THE EXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF CALIFORNIA AND THE
UNITED STATES DISTRICT COURT FOR ANY DISTRICT WITHIN SUCH STATE FOR THE PURPOSE
OF ANY ACTION OR JUDGMENT RELATING TO OR ARISING OUT OF THIS AGREEMENT OR ANY OF
THE TRANSACTIONS CONTEMPLATED HEREBY AND TO THE LAYING OF VENUE IN SUCH COURT.  

4

 

--------------------------------------------------------------------------------

 

(f)WAIVER OF JURY TRIAL.  EACH PARTY HERETO ACKNOWLEDGES AND AGREES THAT ANY
CONTROVERSY WHICH MAY ARISE UNDER THIS AGREEMENT IS LIKELY TO INVOLVE
COMPLICATED AND DIFFICULT ISSUES, AND, THEREFORE, EACH SUCH PARTY HEREBY
IRREVOCABLY AND UNCONDITIONALLY WAIVES TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT SUCH PARTY MAY HAVE TO A TRIAL BY JURY IN RESPECT TO
ANY ACTION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER OR IN CONNECTION WITH OR
RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT.  

(g)No Waiver; Cumulative Remedies.  No failure to exercise and no delay in
exercising, on the part of a party hereto, any right, remedy, power or privilege
hereunder shall operate as a waiver thereof; nor shall any single or partial
exercise of any right, remedy, power or privilege hereunder preclude any other
or further exercise thereof or the exercise of any other right, remedy, power or
privilege.  The rights, remedies, powers and privileges herein provided are
cumulative and not exclusive of any rights, remedies, powers and privileges
provided by law.  

(h)Costs and Expenses.  Each party hereto shall bear its own costs and expenses
(including the fees and disbursements of counsel and accountants) incurred in
connection with the negotiations and preparation of and the closing under this
Agreement, and all matters incident thereto.  

(i)Section Headings.  The section and subsection headings in this Agreement are
for convenience of reference only and shall not be deemed to alter or affect the
interpretation of any provisions hereof.  

(j)Counterparts.  This Agreement may be executed by the parties to this
Agreement on any number of separate counterparts (including by telecopy), and
all of said counterparts taken together shall be deemed to constitute one and
the same instrument.  

(k)Severability.  Any provision of this Agreement which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.  




5

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, each of the parties hereto have executed this Amended and
Restated Underwriting Fee Reimbursement Agreement as of the date first written
above.

 

PENNYMAC MORTGAGE INVESTMENT Trust

By:

 

/s/ David A. Spector

Name:

 

David A. Spector

Title:

 

President and Chief Executive Officer

 

 

 

PENNYMAC operating partnership, l.p.

By:

 

PENNYMAC GP OP, INC.,

 

 

its General Partner

By:

 

/s/ David A. Spector

Name:

 

David A. Spector

Title:

 

President and Chief Executive Officer

 

 

 

PNMAC Capital Management, LLC

By:

 

/s/ Andrew S. Chang

Name:

 

Andrew S. Chang

Title:

 

Senior Managing Director and

Chief Financial Officer

 

6

 